Citation Nr: 0315907	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-20 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
a result of exposure to Agent Orange.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for atherosclerotic heart disease (ASHD) with 
hypertension (HTN).

3.  Entitlement to an increased evaluation for postoperative 
right eye cataract, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased evaluation for vertigo, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Thereafter, the veteran's claims files were transferred to 
the RO in Montgomery, Alabama.  In March 1999 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

Although the veteran earlier perfected his appeal for an 
increased evaluation for bilateral claw toes with 
metatarsalgia and calluses, he withdrew his appeal in a 
written statement received in July 2002.  Therefore, the 
issue is no longer for appellate consideration.

In April 1996, the veteran submitted a claim of entitlement 
to service connection for arthritis of the left ankle and 
foot with bone spurs.  He submitted claims of entitlement to 
service connection for bilateral tinnitus and sleep apnea in 
September 2002.  The RO has not addressed these issues in the 
first instance.  Therefore the issues are referred to the RO 
for appropriate action and initial adjudication.

The veteran has repeatedly submitted contentions and evidence 
to the effect that his current skin cancer is a result of 
inservice sun exposure.  The Board notes that service 
connection for skin cancer on a direct basis was denied in an 
August 1979 rating decision.  If the veteran wishes to reopen 
this claim, he should notify his representative or the RO.  

The issues of entitlement to service connection for a skin 
disorder as a result of exposure to Agent Orange, and an 
increased evaluation for postoperative right eye cataract 
will be addressed in the subsequent remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An August 1979 RO decision denied service connection for 
atherosclerotic heart disease post coronary artery bypass 
with hypertension on the basis that the veteran was not 
diagnosed or treated for hypertension or associated heart 
disease within one year of his discharge from service.

3.  The evidence received since the August 1979 RO decision 
includes evidence that is not wholly cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's vertigo is manifested by subjective 
complaints of frequent episodes of vertigo, bilateral 
tinnitus, and occasional staggering, as well as objective 
test results that neither supported or contraindicated the 
diagnosis.


CONCLUSIONS OF LAW

1.  The August 1979 RO decision is final; however, new and 
material evidence to reopen the veteran's claim for service 
connection for heart disease has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

2.  The criteria for a 30 percent disability rating for 
vertigo have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1- 4.7, 4.20, 4.21, 4.87, 
Diagnostic Codes 6204, 6260 (2002); 38 C.F.R. § 4.87a, 
Diagnostic Codes 6204, 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in May 1999, that VA would obtain all relevant evidence 
in the custody of VA he identified.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records, as well as Social Security Administrative records 
have been associated with the claims files.  The veteran also 
was provided VA examinations.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.



New and Material Evidence

Factual Background

An August 1979 RO decision originally denied the veteran 
service connection for atherosclerotic heart disease post 
coronary artery bypass with hypertension on the basis that 
his hypertension and subsequent development of heart disease 
were not manifest to a compensable degree within one year of 
his discharge from service.  The veteran did not appeal the 
rating decision.  

The evidence before the RO at the time of the August 1979 
rating decision included service medical records, as well as 
VA and Army Hospital treatment records and a VA examination 
report.  The veteran's service medical records show he had 
intermittent elevated blood pressure readings beginning as 
early as October 1956 and ranging from 130/90 to 154/90.  In 
an August 1971 medical history report, the veteran reported 
having high blood pressure readings on occasion.  His 
retirement examination report indicates a blood pressure 
reading of 136/80.  There is no evidence of complaints, 
findings, treatment or diagnosis for hypertension or 
atherosclerotic heart in service.

February and March 1979 treatment records from Walter Reed 
Army Hospital were also of record.  These records indicate 
the veteran underwent cardiopulmonary bypass surgery.  His 
medical history indicates that he was hypertensive since 1968 
and initially developed substernal chest pain in 1976.

The June 1979 VA cardiac examination report indicates the 
veteran was treated for hypertension in service and had 
experienced shortness of breath and exertional chest pain 
since the mid-1960's and severe chest pain in 1976.  He 
subsequently underwent triple-bypass coronary artery surgery 
in 1979.  The diagnoses included hypertension and 
atherosclerotic coronary artery disease with angina pectoris.    

The evidence added to the record since the RO's January 1997 
rating decision includes ongoing VA and private treatment 
records for atherosclerotic heart disease.  Significantly, 
the veteran suffered an acute inferior myocardial infarction 
in November 1992, and another triple-bypass coronary artery 
surgery later that month.  In July 1999, the veteran 
underwent bilateral carotid endarterectomy and cardiac 
catherization in August 2000.

A September 2000 letter from the veteran's treating private 
cardiologist, Darius G. Aliabadi, M.D., was also added to the 
evidence.  Dr. Aliabadi indicates that although the veteran's 
angina began in 1976, coronary artery disease is a slowly 
progressive disease, and the veteran's disease was clearly 
present in the 1960's and 1970's.  Dr. Aliabadi opined that 
the veteran's heart disease was connected to his service and 
should be considered as occurring during service.  

The veteran's testimony at his May 1996 personal hearing and 
his December 2002 Travel Board hearing before the undersigned 
Veterans Law Judge was also added to the record.  

Analysis

Since the veteran did not appeal the August 1979 rating 
decision, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2000).  
This claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that Dr. Aliabadi's September 2000 letter 
etiologically linking the veteran's current heart disease to 
his service is new and material.  Therefore, there is new and 
material evidence to reopen the claim. 38 C.F.R. § 3.156(a). 
38 U.S.C.A. § 5108.

Increased Evaluation

Factual Background

Service connection for vertigo was granted in an August 1979 
rating decision.  The initial evaluation was 10 percent 
disabling.  In February 1995, the veteran submitted his 
current claim for an increased evaluation for his service-
connected vertigo.  

During his May 1996 personal hearing, the veteran testified 
that his vertigo was experienced as a spinning feeling with 
associated nausea.  He also sometimes staggered to the left 
side on a weekly basis, sometimes occurring as frequently as 
two to three times a day.  He testified that the spinning 
sensation would sometimes be absent for months at a time.  He 
took no medication for his condition at that time.  

VA treatment records dated from June 1999 to August 2000, 
show the veteran complained of chronic dizziness in February 
and June 2000.  The June 2000 examiner opined that the 
veteran's dizziness was most probably secondary to his right 
internal ear problems and noted that he took Antivert.  

During a June 2000 VA ear, nose and throat examination, the 
veteran complained of vertigo or things spinning around him 
with accompanying nausea.  He reported taking Antivert on a 
daily basis.  He also complained of "buzzing, ringing and 
whistling" in his ears, occurring every few days.  
Tympanograms were normal and the bilateral hearing levels 
were also within normal limits.  

A September 2001 VA audiological examination report indicates 
that the veteran's claims file was reviewed.  At that time 
his chief complaints were of vertigo and "whistling" and 
"popping sounds" in his ears.  The tinnitus was 
intermittent, occurring approximately once or twice a week.  
Middle ear status was normal, confirmed by tympanograms.  
Bilateral otoscopy was unremarkable.  The diagnosis was mild 
sensorineural hearing loss in both ears.  The examiner noted 
that past and present audiological results neither supported 
or contraindicated a diagnosis of vertigo.  

At his December 2002 Travel Board hearing before the 
undersigned, the veteran testified that he experienced 
dizziness, generally lasting from twenty seconds to a minute.  
He testified that this could happen three times a week and 
then no recurrence again for four weeks.  He noted that 
sudden movement or lying horizontally often brought about his 
symptoms.  He took one Meclizine a day for his symptoms.  


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's vertigo is evaluated as 10 percent disabling 
under Diagnostic Code (Code) 6204.  During the pendency of 
the veteran's appeal, VA promulgated new regulations amending 
the rating criteria for ear disease, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 
4).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3- 2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its November 2000 supplemental statement of 
the case, such that the veteran is not prejudiced by the 
Board's current consideration of his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the previous version of the regulations, Code 6204, in 
evaluating chronic labyrinthitis, provided a 10 percent 
rating when the disability was moderate, with tinnitus and 
occasional dizziness.  A maximum schedular evaluation of 30 
percent was assigned when the disability is severe, with 
tinnitus, dizziness, and occasional staggering.  38 C.F.R. 
§ 4.87a (1998).

Under the amended version of the regulations, a Note 
specifies that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes including 
Code 6204, except when tinnitus supports an evaluation under 
one of those diagnostic codes.  Under Code 6204, peripheral 
vestibular disorders, a 10 percent rating is warranted when 
there is occasional dizziness.  A maximum schedular rating of 
30 percent is assigned when there is dizziness and occasional 
staggering.  38 C.F.R. § 4.87.

Upon a review of this record, the Board finds that the 
evidence supports a 30 percent schedular rating for vertigo 
under either version of the rating criteria.  The Board 
observes that medical evidence does not necessarily confirm 
the severity of disability required to assign a higher 
rating.  However, given the nature of the rating criteria, it 
is clear that any medical record documenting such symptoms 
rely in significant part on report from the veteran, rather 
than sheer objective observation.  Thus, the veteran's 
testimony as to symptomatology is probative on the question 
of extent of disability.  In addition, his sworn testimony 
may be sufficient to bring the evidence into relative 
equipoise without sufficient evidence to rebut it, such that 
doubt must be resolved in his favor.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  Thus, given the veteran's reports 
in light of the objective evidence, and resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 30 percent disability rating for vertigo.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.87, Code 
6204; 38 C.F.R. § 4.87a, Code 6204 (1998).


ORDER

The claim of service connection for heart disease is reopened 
and, to this extent only, the appeal is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for vertigo 
is granted.


REMAND

A review of the record reveals that further development is 
warranted before the issues of entitlement to service 
connection for atherosclerotic heart disease with 
hypertension, skin disorder as a result of exposure to Agent 
Orange and an increased evaluation for postoperative right 
eye cataract can be determined.  

Initially, the Board notes that the veteran submitted 
evidence regarding skin disorder and heart disease at his 
December 2002 Travel Board hearing.  Unfortunately, the 
evidence is not currently of record and, if possible, should 
be located and associated with the claims files.  Moreover, 
the veteran testified at the hearing that his last VA eye 
examination was conducted in 2002 in Tuskegee.  The report of 
that eye examination is not of record and should be obtained.  
Likewise, in written contentions, the veteran states that he 
underwent a VA Agent Orange examination in December 1996.  
The report of the examination is not of record.  These 
records may be pertinent to the veteran's claims, and they 
should be secured, as well as any VA treatment records 
subsequent to December 2001.  Bell v. Derwinski, 2 Vet. App. 
611 (1992); 38 U.S.C. § 5103A (West 2002).

The Veterans Claims Assistance Act of 2000 indicates that VA 
shall provide a medical examination or opinion when necessary 
to make a decision in a claim.  Examinations are necessary 
where the evidence of record contains competent evidence that 
the claimant has a current disability and indicates that the 
disability may be associated with the claimant's active 
service but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  The veteran's treating 
cardiologist, in a September 2000 letter, etiologically 
linked his current heart disease to his service.  Therefore, 
the veteran should be provided a cardiology examination.  

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Tuskegee, Alabama, 
dated from December 2001 to the present.  
The RO should further obtain copies of 
the reports of the veteran's December 
1996 Agent Orange examination and his 
2002 eye examination.

2.  The RO should make every effort to 
locate and associate with the veteran's 
claims files, the evidence submitted at 
his December 2002 Travel Board hearing.  
Hearing transcript, pp. 8, 9, 13.  If the 
RO is unable to locate the evidence, it 
should request the veteran to again 
provide copies of the submitted evidence, 
if possible.  

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
cardiology examination to evaluate the 
nature of his atherosclerotic heart 
disease with hypertension.  The claims 
folders and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folders, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension or heart disease had its 
onset in service or became manifest to a 
compensable degree within one year of his 
separation from service.  If the examiner 
is unable to provide the requested 
opinion, the report should so state.  Any 
opinion provided should be supported by a 
complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, following further 
adjudication based on the additional 
evidence, if the issues of entitlement to 
service connection for a skin disorder as 
a result of exposure to Agent Orange and 
for atherosclerotic heart disease with 
hypertension, as well as an increased 
evaluation for postoperative right eye 
cataract remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



